DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vander Hock (U.S. Patent Application Publication Number 2014/0331750). Vander Hock discloses a multi-hole probe has a kernel that includes a forward surface that includes at least a first, second, and third pressure sensing ports. The multi-hole probe kernel further includes an upper surface, generally orthogonal to the forward surface, and including at least a first, second, and third stem ports. Still further, the multi-hole probe kernel includes first, second, and third tubes running between and providing a fluid connection with the first, second, and third pressure sensing ports and the first, second, and third stem ports, respectively (Please see the abstract).
With respect to claim 1, Vander Hock discloses and illustrates a probe (Abstract and title disclose a multi-hole probe), comprising: a probe side surface disposed between a probe first end and a probe second end (see Figure 2, items 204, 205 and 206 and paragraph [0025]- [0031] a kernel 200 is provided having a forward surface 201, an aft surface 202, first and second lateral surfaces 203 and 204, upper surface 205, and lower surface 206); a plurality of entry orifices open on said probe side surface (see Figure 2, items 211-214 and paragraph [0027] which states that provided in second portion 201b is a first pressure sensing port 211and paragraph [0029] states that further provided in second portion 201b, or alternatively provided in portion 201a, are second and third pressure sensing ports 212 and 213 and paragraph [0031] states that provided in first portion 201a is a fourth pressure sensing port 214); a plurality of channels in said probe (see Figure 3, items 221-224 and paragraphs [0027] – [0031]);and a plurality of exit orifices open on said probe second end, wherein said plurality of channels in said probe fluidically couples said plurality of orifices open on said probe side surface with said plurality of exit orifices open on said probe second end (see Figure 3, elements 205, 231- 234 and  paragraph [0033] which states with reference now to upper surface 205, as best shown in FIGS. 3 and 8, upper surface 205 includes four stem ports 231, 232, 233, and 234, which are in fluid connection with pressure sensing tubes 221, 222, 223, and 224, respectively). 
With respect to claim 2, Vander Hock discloses the probe of claim 1, wherein each of said plurality of channels comprise a continuous void space (see Figure 3, items 211-214, 221-224, 231-234).
With respect to claim 3, Vander Hock discloses the probe of claim 2, wherein each of said plurality of channels fluidically couples one of said plurality of entry orifices open on said probe side surface with one of said plurality of exit orifices open on said probe second end (see Figure 3, items 204, 205, 211-214, 221-224, 231-234).
With respect to claim 4, Honeywell discloses the probe of claim 1, wherein said plurality of entry orifices disposed on said probe side surface include an integer number of entry orifices selected from the group consisting of: two, three, four, five, six, seven, eight, nine, and ten, and combinations thereof (Figure 2, shows 211-214, which is four, as claimed)
With respect to claim 5, Vander Hock discloses the probe of claim 1, wherein said a plurality of entry orifices disposed in substantially equidistant circumferential spaced apart relation on said probe side surface (see Figure 2 where all items 211-214 are separated by a distance d1 from each other; also, paragraph [0037] discloses for example, as shown in FIG. 2, a distance d1 is defined between neighboring pressure sensing ports 211-214.) 
With respect to claim 10, Vander Hock discloses the probe of claim 1, wherein said probe side surface comprises: a probe first side surface and a probe second side surface (see Figure 2, items 204, 205 and 206), said probe first side surface delimits a pick-up of said probe (see  Figures 2 and 4 item 201; further paragraph [0026] discloses  As shown best in FIGS. 2 and 4, front surface 201 generally includes a first portion 201a that is oriented generally parallel with respect to the "V" directional axis, a second portion 201b that is generally curved with respect to such axis, and a third portion 201c that is also generally curved with respect to such axis. Curved portions 201b and 201c may generally be regarded as “transition” regions between the forward surface 201 and the lower surface 206, and the forward surface 201 and the upper surface 205, respectively), said probe second side surface delimits a probe coupler of said probe (see Figures 2 and 5, item 298; paragraph  [0034] states: To allow for seamless gas flow from the tubes 221-224 to the stem 299, and further to prevent inadvertent blocking during fabrication, the ports 231-234 are each configured with a “shoulder” portion 298, as best shown in FIG. 5), said probe coupler disposed between a probe coupler base opposite said probe second end (see the arrangement of item 298 in Figure 5), said probe pick-up outwardly extends from said probe coupler base and away from said probe second end (see Figure 6, item 299; paragraph [0033] states: As the stem ports 231 through 234 provide the connection point between the stem 299 shown in FIGS. 6 and 9, and the kernel 200...To manufacture the completed multi-hole probe, the stem 299 is inserted into the ports 231 through 234, and then the stem 299 is brazed or otherwise metallurgically bonded to ports 231-234), said plurality of entry orifices open on said probe pick-up (see Figure 2, elements 211-214), and said plurality of exit orifices open on said probe second end (see Figure 3, items 205, 231-234
With respect to claim 11, the probe of claim 1, further comprising a plurality of tubular structures, one of said plurality of tubular structures correspondingly coupled to one of said plurality of channels in said probe is illustrated in Figure 6 and paragraph [0024] states: Reference is now made to FIGS. 2-9, which depict in various views, an exemplary probe tip or "kernel" 200 in accordance with one embodiment of the present disclosure. The kernel 200 is attached to the probe "stem" portion (not shown), the end of which opposite the kernel 200 houses the pressure sensing equipment, such as one or more pressure transducers. Pressure is sensed by the probe through the kernel 200, which is in communication with the stem, which in turn is in communication with the pressure transducers for providing a measure of the pressure of the flow, from which the velocity and angle of the flow can be calculated. 
With respect to claim 12, the probe of claim 11, wherein each of said plurality of exit orifices leads into a separate one of said plurality tubular structures is illustrated best in Figure 6.
With respect to claim 13, the probe of claim 12, further comprising a plurality of pressure sensors, each of said plurality of pressure sensors connect to one of said plurality of tubular structures is illustrated in Figure 6 and paragraph [0024] states: Reference is now made to FIGS. 2-9, which depict in various views, an exemplary probe tip or "kernel" 200 in accordance with one embodiment of the present disclosure. The kernel 200 is attached to the probe "stem" portion (not shown), the end of which opposite the kernel 200 houses the pressure sensing equipment, such as one or more pressure transducers. Pressure is sensed by the probe through the kernel 200, which is in communication with the stem, which in turn is in communication with the pressure transducers for providing a measure of the pressure of the flow, from which the velocity and angle of the flow can be calculated.
With respect to claim 14, the probe of claim 13, further comprising dynamic fluid pressure path between each of said plurality of entry orifices open on said probe side surface and each of said plurality of pressure sensors defined by said plurality of channels and said plurality of tubular structures is illustrated in Figures 3 through 8.
With respect to claim 15, the probe of claim 14, further comprising a probe operating orientation, wherein said probe installed in a three-dimensional model (see Figures 2 through 8) disposes said probe coupler in a through bore open between a model top surface and a model bottom surface of said three-dimensional model, said flange engaging said model top surface, said probe pick up disposing said plurality of entry orifices a distance above said model top surface, wherein each of said plurality entry orifices fluidically coupled to one of said plurality of pressure sensors through said dynamic pressure pathway (see Figures 2 through 8 also paragraph [0026] discloses  As shown best in FIGS. 2 and 4, front surface 201 generally includes a first portion 201a that is oriented generally parallel with respect to the "V" directional axis, a second portion 201b that is generally curved with respect to such axis, and a third portion 201c that is also generally curved with respect to such axis. Curved portions 201b and 201c may generally be regarded as “transition” regions between the forward surface 201 and the lower surface 206, and the forward surface 201 and the upper surface 205, respectively), said probe second side surface delimits a probe coupler of said probe (see Figures 2 and 5, item 298; paragraph  [0034] states: To allow for seamless gas flow from the tubes 221-224 to the stem 299, and further to prevent inadvertent blocking during fabrication, the ports 231-234 are each configured with a “shoulder” portion 298, as best shown in FIG. 5 and paragraph [0024] states: Reference is now made to FIGS. 2-9, which depict in various views, an exemplary probe tip or "kernel" 200 in accordance with one embodiment of the present disclosure. The kernel 200 is attached to the probe "stem" portion (not shown), the end of which opposite the kernel 200 houses the pressure sensing equipment, such as one or more pressure transducers. Pressure is sensed by the probe through the kernel 200, which is in communication with the stem, which in turn is in communication with the pressure transducers for providing a measure of the pressure of the flow, from which the velocity and angle of the flow can be calculated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Hock as applied to claim 1 above, and further in view of Dutel (U.S. Patent Application Publication Number 2010/0313674). Dutel discloses a flow cell assembly for measuring the flow rate of gas in a pipe having an optical probe mounted on a flow cell inserted between sections of pipe. A distal end of the optical probe is disposed within an internal bore of the flow cell. The optical probe is capable of measuring the velocity of particles in a gas flowing through the internal bore. A sensor mechanism may be mounted on the flow cell and have a sensor array with a distal end disposed within the flow cell internal bore. The sensor array is capable of measuring physical properties of the gas. The optical probe is self-aligned when mounted to the flow cell through the use of a locking cam and an orientation ring. Velocity and physical property measurements are used to calculate flow rate. Alternatively, the optical probe and sensor mechanism may be mounted directly onto an existing pipe (Please see the abstract). Both Dutel and Vander Hock measure mediums flowing through a pie or channel and are thus in a similar field of endeavor.
With respect to claim 6, Vander Hock discloses the probe of claim 1, but does not disclose the use of any flanges. Dutel, however, discloses, a flange extending outward from side surface to a flange perimeter (see Figure 1, items 14, 16 and 18 and paragraph [0044] discloses: flow cell 12 includes longitudinal portion 14 and flange members 16, 18. Portion 14 has an inner diameter). It would have been obvious to one of ordinary skill in the art to combine a flange extending outward from side surface to a flange perimeter such as in Dutel with the system of Vander Hock, to make maintenance easier and enhance the connection of mated surface to ensure no loss of transmitted data or signals (see Dutel, paragraph [0009]).
 With respect to claim 7, Vander Hock discloses in view of Dutel discloses the probe of claim 6, wherein said flange extends generally orthogonally to said side surface (see Figure 1).
With respect to claim 8, Vander Hock in view of Dutel further discloses the probe of claim 6, wherein said flange removably couples to said side surface (see Figure 2, items 16 and 18; and paragraph [0026] discloses: the flow cell may be tubular with a first end having a first flange for detachable connection to a first section of pipe and a second flange for detachable connection to a second section of pipe; also, paragraph   [0044] discloses: the flow cell 12 includes longitudinal portion 14 and flange members 16, 18).
With respect to claim 9, Dutel illustrates the flange and thus a flange support, as a means to attach to the flange, would be deemed obvious to one of ordinary skill in the art to attach the portions together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 21, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855